Exhibit 10.4




Finder Agreement




This Finder Agreement (“Agreement”) is made and entered into as of May 31, 2007
by and between IdeaEdge, Inc., a California corporation (“Company”), and RBW,
Inc. (“Finder”), with reference to the following facts:

A. Finder has business relationships with individuals and organizations that may
be interested in investing in Company.  




B.  Company desires to have Finder introduce prospective investors to Company,
and Finder is willing to provide such services to Company, all on the terms and
conditions contained in this Agreement.




ACCORDINGLY, Company and Finder agree as follows:




1.  SCOPE OF SERVICES

Company hereby engages Finder, on a non-exclusive basis, to introduce potential
investors to Company.  Finder will make the introduction to the prospective
investor, and may facilitate discussions in connection with an investment.
 Finder will provide no other services for Company. In particular, Finder will
not establish or negotiate the terms of any potential transaction between
Company and the investors or undertake activities that would require it to be
licensed as a broker dealer.




2.  COMPENSATION

In the event that Finder introduces an investor to Company that makes an
investment in Company in the form of the purchase of Company debt or equity
securities, and the Company receives a minimum of $3,500,000 in aggregate
proceeds from the sale of debt or equity securities, then the Company shall pay
to Finder a fee equal to ten percent (10%) of the money invested by such
investor or investors introduced by Finder to the Company; provided, however, in
no event shall the compensation paid to Finder exceed $300,000.   




The fee will be paid to Finder only upon the Company’s receipt of aggregate
proceeds of $3,500,000 in debt or equity financing.   Finder is responsible for
payment of all applicable taxes and withholdings with respect to the fee.  The
fee will be paid only if Company, or an affiliated entity, enters into an
agreement with any investor or affiliated entity of an investor as a direct
result of Finder's introduction during the term of this Agreement or for a
period of three (3) months after the term of this Agreement.  Finder
acknowledges that Company is not obligated to accept an investment from any of
the prospective investors, and may choose to accept or reject an investment
offer in its sole and absolute discretion.




3.  RELATIONSHIP OF PARTIES

Finder will be an independent contractor to Company and nothing in this
Agreement will be deemed to create an agency, partnership, or joint venture
relationship. Nothing in this Agreement will be interpreted or construed as
creating or establishing any employment relationship between Company and Finder.
  Finder shall not have any authority to bind the Company or enter into any
commitment on behalf of the Company.




4.  REPRESENTATIONS AND WARRANTIES

Finder is not authorized to make any representation or warranty concerning the
Company, its products or services which is not contained in the offering
documents prepared by the Company.  Finder agrees to provide copies of the
Company offering documents to all prospective investors, and to coordinate its
activities with the Company. Finder shall perform its services hereunder in
compliance with all applicable law.  Company shall be responsible for the
accuracy of all materials it supplies to Finder for use in connection with the
solicitation of investors, and any materials that it provides to prospective
investors.  




5.  TERM

The term of this Agreement shall commence on the execution of this Agreement by
Company and Finder and shall end on the earlier of: (i) five days' written
notice by either party; or (ii) the Company’s completion of a financing or
financings in the aggregate amount of $3,500,000.




6.  CONFIDENTIAL INFORMATION

 In connection with the execution of their respective duties under this
Agreement, the parties may be exposed to Confidential Information of the other
party.  “Confidential Information”, for purposes of this Agreement, means
non-public information disclosed by either party to the other, including but not
limited to information relating to the other party’s research, development,
proprietary technology,





Confidential







Exhibit 10.4




product and marketing plans, finances, and business opportunities, pricing, and
customer lists.  Confidential Information does not include information that
becomes public knowledge without violation of this Agreement.  Confidential
Information shall remain the sole and exclusive property of the respective party
and/or its suppliers. Each party agrees that it will not duplicate any
Confidential Information, disclose it to any third party or permit others to do
so. Any Confidential Information that is furnished under this Agreement will be
used solely for the purpose of carrying out the parties' respective obligations
under this Agreement and for no other purpose. Neither party will, without the
express written consent of the other, provide, disclose, transfer or otherwise
make available any proprietary information or copies thereof, to any third
party. The confidentiality and nondisclosure obligations shall survive
completion, interruption or termination of this Agreement.  




7.  GOVERNING LAW AND VENUE

This Agreement will be governed by and construed in accordance with the laws of
the State of California without reference to its choice of law rules and as if
wholly performed within the State of California.  Any legal proceeding regarding
the interpretation, breach or enforcement of this Agreement will be filed in and
heard only by the state or federal courts with jurisdiction to hear such
disputes in San Diego County, California, and the parties hereby expressly
submit to the jurisdiction of such courts.

8.  ENTIRE AGREEMENT

This Agreement contains the entire agreement between the parties hereto with
respect to the transactions contemplated hereby, and contains all of the terms
and conditions thereof and supersedes all prior agreements and understandings
relating to the subject matter hereof.  No changes or modifications of or
additions to this Agreement will be valid unless it is in writing and signed by
each of Company and Finder.




9.  NO ASSIGNMENT

No party to this Agreement may, voluntarily or by operation of law, assign or
otherwise transfer any of his, her or its rights or obligations under this
Agreement, without obtaining the prior written consent of the other party.  Any
attempted assignment in violation of this Agreement will be void and of no
effect.  None of the provisions of this Agreement will be for the benefit of, or
enforceable by, any third party beneficiary.




10.  SEVERABILITY; CONSTRUCTION

The provisions of this Agreement are severable and the invalidity or
unenforceability of any one or more of the provisions hereof will not affect the
validity and enforceability of the other provisions hereof.  Further an
arbitrator or court of competent jurisdiction will have the authority to
interpret, revise, modify or rewrite this Agreement to give maximum legal effect
to the intention of the parties as reflected in this Agreement.  This Agreement
will be construed and interpreted in accordance with its plain meaning and will
not be construed strictly for or against any party.




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




IdeaEdge, Inc.:

RBW, Inc.:




/s/  James Collas

/s/  Robert Wheat







James Collas, CEO

Robert Wheat, President





Confidential





